Citation Nr: 0821672	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  05-07 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for fibromyalgia, to 
include as secondary to service-connected low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from September 1989 to 
September 1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  Jurisdiction over this case 
belongs to the RO in St. Paul, Minnesota.

In May 2008 the veteran testified at a hearing before the 
undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that her fibromyalgia is related to her 
service-connected low back disability.  In particular, the 
veteran contends that back surgery she had in January 1995 
represented a trigger point or trauma that initiated her 
fibromyalgia.

In September 1994 the veteran was granted service connection 
for low back disability.  In January 1995 she underwent back 
surgery that included a lumbar laminectomy (L5-S1) and 
diskectomy (L5-S1).  VA records indicate that the veteran was 
diagnosed with fibromyalgia in 2003.  In a May 2008 
healthcare provider note, the veteran's private physician 
essentially stated that the veteran's back surgery resulted 
in the veteran developing fibromyalgia; no rationale or 
reference to clinical records (or medical extracts) was 
provided.

Based on the foregoing, the Board finds that the veteran 
should be afforded a VA examination to determine whether she 
has fibromyalgia related to service or service-connected 
disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

Effective October 10, 2006, during the pendency of this 
appeal, VA amended 38 C.F.R. § 3.310, the regulation 
concerning secondary service connection.  See 71 Fed. Reg. 
52, 744 (Sep. 7, 2006).  The veteran's claim has not been 
examined in light of the revised criteria.  Upon remand the 
AOJ must consider both the old and new version of 38 C.F.R. 
§ 3.310.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The AOJ should contact the veteran 
and request that she furnish the names, 
addresses, and dates of treatment of all 
medical providers, VA and non-VA, from 
whom she has received treatment for 
fibromyalgia since her discharge from 
service.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, and which have not 
already been associated with the claims 
folder.

2.  The veteran should be scheduled for 
the appropriate VA examination to 
determine whether she has fibromyalgia 
related to service or service-connected 
disability.  Following examination of the 
veteran and review of the claims file, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not that the veteran has fibromyalgia 
that is related to service or service-
connected disability.

The examiner is specifically asked to 
state whether the veteran's fibromyalgia 
is related to her January 1995 back 
surgery.  The examiner must explain the 
rationale for all opinions given.

3.  The AOJ should then readjudicate the 
issue of entitlement to service 
connection for fibromyalgia, to include 
as secondary to service-connected low 
back disability.  The claim should be 
reviewed on the basis of the additional 
evidence as well as under the new and old 
provisions of 38 C.F.R. § 3.310.  If the 
benefit sought is not granted to the 
veteran's satisfaction, a supplemental 
statement of the case should be issued, 
and the veteran and her representative 
should be afforded the appropriate period 
to respond.  Thereafter, the case should 
be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





